FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 11, 2013
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 ALFONSO A. CARRILLO, JANET
 PINA, SERGIO HERNANDEZ,
 GONZALO PEREZ, ESTELA PEREZ,
 GERMAN JASSO BRUNO, JULIO
 ARREGUIN, RAQUEL
 BARRIENTOS, JORGE RAMIREZ,
 MIGUEL ANGEL CAMPOS,

               Plaintiffs - Appellants,

          v.                                           No. 12-1448
                                                      (D. Colorado)
 RICHARD A. WIELAND, United                  (D.C. No. 1:12-CV-02680-WJM)
 States Trustee for the District of
 Colorado, in his official and individual
 capacities, and JARROD MARTIN,
 Deputy United States Trustee for the
 District of Colorado, in his official
 and individual capacities,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before TYMKOVICH, ANDERSON, and BACHARACH, Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiffs, Alfonso A. Carrillo and a group of other individuals proceeding

pro se, 1 appeal the dismissal with prejudice of their complaint for failure to state

a claim upon which relief could be granted. The defendants are Richard A.

Wieland, the United States Trustee for the District of Colorado, and Jarrod

Martin, listed in the plaintiffs’ complaint as a “Deputy United States Trustee for

the District of Colorado,” a position which does not exist. Mr. Martin is

apparently actually a trial attorney in the Office of the United States Trustee in

the District of Colorado. We affirm.

      As the defendants/Trustees have observed, the pertinent factual allegations,

whether gleaned from the Complaint, the appellants’ brief, or the record, are

“sparse.” Much of the plaintiffs’ factual allegations involve a woman,

Ms. Veronica Fernandez, who is not a plaintiff in this action. As averred in the

Complaint:


      1
       The other plaintiffs are Janet Pina, Sergio Hernandez, Gonzalo Perez,
Estela Perez, German Bruno, Julio Arreguin, Miguel Campos, Jorge Ramirez and
Raquel Barrientos. Six of the named plaintiffs list “1675 Carr St. Suite 220N in
Lakewood, CO 80214” as their mailing address. The other three list other
addresses (one in Lakewood, one in Brighton, and one in Denver) as their mailing
addresses.

                                          -2-
            6.1.2 On or around August 2011, Mrs. Veronica Fernandez-
      Beleta and her husband, Jose Leyva Caraveo contracted the non legal
      services of America’s Home Retention Services, Inc. and Mr.
      Alfonso Carrillo to locate a real estate property (a house) suitable for
      claiming and occupation by means of Adverse Possession, to
      eventually settle with the lien holder and outright own by and after
      Quiet Title action, a truly Judicial acquisition.

Verified Compl. and Jury Demand at ¶ 6.1.2, R. Vol. 1 at 11. The Complaint

further stated that “[a]fter extensive research and forensic analysis on several

potential properties, it was found that the house at 5027 S. Mabre, Littleton CO

80123 . . . reunites of [sic] key elements for a successful acquisition via Adverse

Possession and Quiet Title action.” 2 Id. at ¶ 6.1.3.

      As the Complaint additionally states, “[h]aving carefully considered the

aforementioned facts . . . , Plaintiff 3 Veronica Fernandez decided to exercise her

civil rights, liberties and immunities to acquire [the identified property] via

Adverse Possession and Quiet Title, rule 105 following Colorado law.” Id. at

¶ 6.1.10. After various forms were filed and other actions taken, Ms. Fernandez

“took legal possession of” the property. Id. at ¶ 6.1.11(B).




      2
        Among these “key” elements were: the property had been abandoned and
was vacant and neglected by previous owners; the owners had been found
“legally, physically and morally ‘Diseased’ of any right or interest” in the house;
the house had “maybe [been] involved in some sort of Mortgage Fraud by both
parties.” Compl. at ¶ 6.1.4, .5.
      3
          As indicated, Ms. Fernandez is not, actually, a listed plaintiff in this
action.

                                            -3-
      In June of 2012, the “former” owners of the property apparently appeared

at the property and “verbally attacked the residents.” Id. at ¶ 6.1.11(F). Claims

and counter-claims were evidently filed, including an unsuccessful appeal to the

Colorado Court of Appeals. Facing an eviction notice posted on her door,

Ms. Fernandez “opted for filing for Bankruptcy protection under Chapter 7.” Id.

at ¶ 6.1.11(O). An automatic stay was granted, thereby bringing to a halt any

eviction proceedings against the plaintiffs.

      As indicated, the instant action was filed against Mr. Wieland, the United

States Trustee in the District of Colorado, and Mr. Martin, a trial attorney in that

office. The Complaint styles itself as a “Civil Rights Complaint brought by

Plaintiffs seeking to obtain immediate and permanent relief to the injuries

sustained by Plaintiffs, as well as remedies, reparation of damages and punitive

penalties in law and/or equity against Defendants.” Id. at 1.1. The Complaint

further contains somewhat random and disorganized references to various

statutes: 42 U.S.C. §§ 1982, 1983, 1985, 3603, 3604, and 3617. It similarly

refers to the First, Fourth, Fifth, Sixth, Ninth and Fourteenth Amendments to the

United States Constitution, but with no specific connection between any act or

action and the violation of a law, or between any violation and any particular

harm suffered by plaintiffs.




                                          -4-
      The district court began its “Order Dismissing Case Sua Sponte for Failure

to State a Claim upon Which Relief Could be Granted” by noting that, under Fed.

R. Civ. P. 12(b)(6), a court may dismiss a complaint sua sponte “when it is

‘patently obvious’ that the plaintiff could not prevail on the facts as alleged, and

allowing him an opportunity to amend his complaint would be futile.” Order at 1

(quoting Hall v. Belmon, 935 F.2d 1106, 1110 (10th Cir. 1991)). The court then

applied that standard to plaintiffs’ Complaint.

      The court observed that plaintiffs had “sued Defendants in both their

official and personal capacities.” Id. at 2. Since claims brought against a

governmental officer in his official capacity are essentially claims brought against

the governmental entity itself, they are barred by the doctrine of sovereign

immunity. See United States v. Sherwood, 312 U.S. 584, 586 (1941); Pleasant v.

Lovell, 876 F.2d 787, 793 (10th Cir. 1989). As the district court noted,

defendants are trustees for the United States Bankruptcy Courts; accordingly,

plaintiffs’ official capacity claims against defendants are essentially brought

against the United States. Those claims are thus barred by the doctrine of

sovereign immunity.

      Plaintiffs’ claims brought against the defendants in their personal capacities

fare no better. These claims are barred by the doctrine of judicial immunity.

Judges have absolute immunity from civil liability for judicial acts, unless those

acts were clearly in absence of all jurisdiction. Stump v. Sparkman, 435 U.S.

                                          -5-
349, 357 (1978). This immunity may extend to others who are not judges where

the performance of judicial acts or activities as an official aide of the judge is

involved. Henriksen v. Bentley, 644 F.2d 852, 855 (10th Cir. 1981). “[A]bsolute

judicial immunity has been extended to non-judicial officers where ‘their duties

had an integral relationship with the judicial process.’” Whitesel v.

Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000) (quoting Eades v. Sterlinske,

810 F.2d 723, 726 (7th Cir. 1987).

        Furthermore, judicial immunity has been specifically extended to apply to

trustees in bankruptcy proceedings. Gregory v. United States Bankr. Ct., 942

F.2d 1498, 1500 (10th Cir. 1991). Plaintiffs have made no allegation that the

defendants exceeded the role of trustee or otherwise acted outside the scope of

their authority. And we agree with the district court that, because plaintiffs’

claims are barred by judicial immunity, amendment of the complaint would be

futile. 4

        For the foregoing reasons, and for the reasons set forth in the district

court’s order, we agree that plaintiffs’ complaint fails to state a claim upon which




        4
        Besides the application of the doctrine of immunity to plaintiffs’ claims,
their pleadings and filings are sparse and articulate no coherent legal theory and
set of facts to support any claim.

                                           -6-
relief could be granted. We therefore AFFIRM the dismissal of the complaint

with prejudice. 5

                                              ENTERED FOR THE COURT


                                              Stephen H. Anderson
                                              Circuit Judge




      5
       The appellees’ motion to strike certain exhibits is before us. The exhibits
had no effect on our disposition in this case, and the motion is denied.

                                        -7-